By the Court.

McDonald, J.
delivering the opinion.
Trespass in ejectment is an action respecting the title to land, and, by the Constitution, must be tried in the county where the land lies. As the land at the time of bringing suit lay in the county of Lee, the Superior Court of that county •alone had jurisdiction of the case. The defendant resided in the county of Randolph. This Court decided, in the case of Dickinson vs. Allison, 10. Ga. Rep. 558, that the right to issue process and bring the defendant before Court is incident to the jurisdiction. This suit could not have been instituted in the county of the defendant’s residence. There can be no doubt but if there had been a tenant in possesion of the land, that a service upon him would have been good. In England, the service of the declaration must be personal on the tenant, and on the land, but there are exceptions to this rule there. Adams on Ejectment 258 et seq.; old paging 189. Personal service is not required here. When the premises are vacated and wholly deserted, and the plaintiff’s lessor knew where the tenant lived, the ancient mode of effecting service in cases where the premises were vacated will not do, and a judgment obtained on such service, would be set aside, lb. 221; old paging 157. If the plaintiff’s lessor knew where the tenant lived, of course he *574must be served. We see no reason why in a case like that presented in this record, the tenant under the mode of proceeding in ejectment cases in this State, should not have been served as this defendant was. The judgment of the Court below must therefore be reversed.
Judgment reversed.